Citation Nr: 0702158	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether there was a timely request for waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $5,496; and, if so, whether the requirements 
for waiver are met.

2.  Whether there was a timely request for waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $2,842; and, if so, whether the requirements 
for waiver are met.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant had active service from November 1953 to 
November 1957 and from November 1957 to June 1958; he 
received an honorable discharge in November 1957 and a 
discharge under conditions other than honorable in June 1958.  
His award of nonservice-connected pension benefits, which is 
at issue in this appeal, was based on his period of honorable 
service.
 
The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision of the 
RO's Committee on Waivers and Compromises, which denied, 
inter alia, waiver of recovery of overpayments of nonservice-
connected pension benefits in the amount of $ $5,496 and 
$2,842, on the basis that a timely request for waiver of 
recovery of the overpayment was not submitted.  In February 
2003, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2003, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2003.

The Board's decision finding a timely waiver request for both 
overpayments is set forth below.  The claims for waiver, on 
the merits, are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.




FINDINGS OF FACT

1.  In August 1992, the veteran was awarded nonservice-
connected benefits, effective in September 1991.

2.  By letter dated in July 30, 1999, the veteran was 
notified that his nonservice-connected pension benefits had 
been reduced, effective in February 1, 1995, on the basis of 
previously unreported income of his spouse.

3.  By letter dated in August 1999, the veteran was notified 
that his nonservice-connected pension benefits had been 
reduced, effective in February 1, 1996, on the basis of 
previously unreported income of his spouse.

4.  The veteran received a letters from the VA's Debt 
Management Center (DMC) dated August 12, and August 23, 1999, 
notifying him of overpayments of $5,496 and $2,842 and his 
right to request waiver of the overpayment within 180 days.

5.  The appellant submitted a Financial Status Report, 
received on September 1, 1999, which is construed as a 
request for waiver of recovery of the overpayment of improved 
death pension benefits and received less than 180 days after 
notifications of the overpayments at issue.


CONCLUSION OF LAW

A timely request for waiver of recovery of overpayments of 
nonservice-connected pension benefits in the amounts of 
$5,496 and $2,842 was filed by the veteran.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Notwithstanding the requirements of the VCAA, the Board 
observes that the provisions of Chapter 53 of Title 38 of the 
United States Code govern claims for waiver of recovery of a 
debt owed to VA.  This statute contains its own specific 
notice and duty to assist provisions.  The provisions of the 
VCAA, 38 U.S.C.A. §5100 et seq. (West 2002), are relevant to 
a different chapter of Title 38, and do not apply to this 
appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the 
duties specified in the VCAA are not applicable to requests 
for a waiver of overpayment).  In any event, in view of the 
Board's favorable disposition of the timeliness questions, 
the Board finds that all notification and development action 
needed to fairly adjudicate these aspects of the appeal has 
been accomplished.

II.  Analysis

The record shows that by letter dated in August 1992, the 
veteran was awarded nonservice-connected pension benefits, 
effective in September 1991, on the basis of having no 
income.  In a letter dated April 13, 1999, the RO informed 
the veteran of its proposal to reduce his pension benefits, 
effective February 1, 1995, based on the receipt of 
previously unreported income by his spouse in 1995.  By 
letter dated July 30, 1999, the RO notified the veteran that 
it was taking action to reduce his pension payments, 
effective February 1, 1995, due to unreported income that his 
spouse had received.  The RO informed him that his pension 
award was adjusted to reflect the receipt of this income for 
the period of February 1, 1995 through February 1, 1996, and 
that he would be notified shortly of the amount of the 
overpayment that resulted.  

The record includes a notice of overpayment of nonservice-
connected pension benefits in the amount of $5,496 was mailed 
to the veteran on August 12, 1999 from VA's DMC, located in 
St. Paul, Minnesota.  Attached to this notice was information 
regarding the veteran's rights to request waiver of the debt 
within 180 days.  There is no indication that this letter was 
returned as undeliverable.

The record also includes a computer printout dated August 
16,1999, which indicates that the RO sent the veteran a 
letter notifying him that his pension payments were reduced, 
effective February 1, 1996, due to unreported income that his 
spouse had received.  The RO informed him that his pension 
award was adjusted to reflect the receipt of this income for 
the period of February 1, 1996 through February 1, 1997 and 
that he would be notified shortly of the amount of the 
overpayment that resulted.

The RO forwarded records to the DMC, received in October 
2005, which include a photocopy of a financial status report 
submitted by the appellant which is dated on August 28, 1999 
and is dated stamped as received by the VARO and IC, St. 
Paul, Minnesota on September 1, 1999.

In October 2005, the DMC certified that the first notices of 
the overpayments were issued on August 12, and August 23, 
1999.  Attached to that certification is a document 
identified as a Master Record, which indicated that the 
letter sent on August 23, 1999 pertained to the $2,842 
overpayment.  Also attached are copies of two form letters 
annotated to indicate that they were issued to the veteran on 
August 12, and August 23, 1999.  The first letter is 
notification that an overpayment was created as a result of a 
reduction in benefits.  The second letter is notification 
that recently received notice indicated that benefits were 
adjusted, resulting in an increase in the amount of an 
existing debt.  

In August 2002, the veteran submitted a request for waiver of 
recovery of the overpayments in question.  

In January 2003, the Committee determined that the August 
2002 request was untimely regarding each overpayment.  It was 
indicated that the veteran was notified of $5,496 overpayment 
on August 12, 1999 and notified of the $2,842 overpayment on 
August 23, 1999.  It was found that the request was untimely 
because it was not filed within 180 days of either of the 
August 1999 notices of overpayment.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within two years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the VA 
to the debtor, or (2) except as otherwise provided herein, if 
it is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee on Waivers and Compromises that, as a result 
of an error by either the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness. 38 
C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 5302(a).

It is noted that in the January 2003 Decision on Waiver, the 
RO referred to a $8,338 overpayment, at the same time 
indicating that the amount is the result of two overpayments 
in the amounts of $5,496 and $2,842.  The Board is addressing 
the overpayment as two distinct debts, to represent the fact 
that the debts were created separately and are 
distinguishable.  In doing so, the Board recognizes that each 
individual debt arising from a separate and distinct 
transaction requires separate action and adjudication.  See 
VAOPGCPREC 21-95 (August 24, 1995).  It is also recognized 
that, in regard to the meaning of the phrase "separate and 
distinct transaction" for purposes of notifying the debtor of 
the right to request a waiver, notification is required when 
an increase in indebtedness is based on circumstances not 
considered in the computation of the original indebtedness.  
See VAOPGCPREC 7-96 (September 9, 1996).  Under the 
circumstances of this case, the two debts arose from failure 
to report income for two different periods of time, which the 
RO handled as two separate transactions.

After careful review of the record, the Board concludes that 
the financial status report submitted by the veteran in 
September 1999 must be construed as a timely request for 
waiver of recovery of the overpayments of nonservice 
connected pension benefits in the amounts of $5,496 and 
$2,842.  That document is dated in August 1999 and it appears 
that it was received on September 1, 1999, within 180 days of 
both the August 12, and August 23, 1999 notices of the 
overpayments issued by the DMC.  There is nothing in the 
record to contradict the conclusion that the appellant's 
financial status report was received within 180 days of the 
notices of the overpayment and therefore it must be concluded 
that it was timely filed.


ORDER

As there was a timely request for waiver of recovery of 
overpayments of nonservice-connected pension benefits in the 
amounts of $5,496 and $2,842, to this extent only, the appeal 
is granted.


REMAND

As it has been determined that the veteran filed a timely 
request for waiver of recovery of the overpayments of 
nonservice-connected pension benefits in the amounts of 
$5,496 and $2,842, the merits of the request must be 
addressed by the RO.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  An up-to-date financial status report 
should be obtained from the veteran.

2.  The RO should adjudicate the merits 
of veteran's request for waiver of 
recovery of overpayments of nonservice-
connected pension benefits in the amounts 
of $5,496 and $2,842.  

3.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


